Name: Commission Regulation (EC) No 2163/94 of 2 September 1994 on the supply of fishery products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 230/73. 9 . 94 Official Journal of the European Communities COMMISSION REGULATION (EC) No 2163/94 of 2 September 1994 on the supply of fishery products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients ECU 1 533 000 of fishery products ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Fishery products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 1994. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 370, 30. 12 . 1986, p . 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . O OJ No L 136, 26. 5 . 1987, p . 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 230/8 Official Journal of the European Communities 3. 9. 94 ANNEX LOT A 1 . Operation Nos (l) : 1711 /93 2. Programme : 1993 3. Recipient (2): Egypt 4. Representative of die recipient : Ambassade de la RÃ ©publique Arabe d Egypte, Section Commerciale, 522 av. Louise, 1050 Bruxelles, Tel : (32-2) 647 32 27, telefax : 64645 09 ; telex 64809 COMRAU B 5. Place or country of destination 0 : Egypt 6. Product to be mobilized : Sardines (sardina pilchardus Walbaum) 7. Characteristics and quality of the goods (3) : Tinned headless sardines in vegetable oil (1994 fishing, CN code 1604 13 19) 8 . Total quantity : maximum possible quantity, net weight, for a total amount of ECU 1 000 000 9. Number of lots : 1 10. Packaging and marking f): OJ No C 114, 29 . 4. 1991 , p. 1 (under V1IIA2 and VHLA.3) Markings in English : fmackerel' must be replaced by 'sardine*) Supplementary markings : 'Expiry date : ' In case the required markings cannot be printed on the tins, they must be printed either on an outer packaging of each tin or on self-adhesive labels fixed on the tins. The expiry date and the date of manufacture shall be printed on the tins and not on the self-adhesive labels. 11 . Method of mobilization : the Community market 12. Stage of supply : Free at port of shipment  fob stowed (*) 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 31 . 10  13. 11 . 1994 18. Deadline for the supply :  19. Procedure for determining the costs of supply : tendering procedure 20. Date of expiry of die period allowed for submission of tenders : 12 noon on 19. 9 . 1994 (Brussels time) 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 3. 10. 1994 (Brussels time) (b) period for making the goods available at the port of shipment : 14  27. 11 . 1994 (c) deadline for the supply :   22. Amount of tendering security : ECU 1 5 per tonne 23. Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles ; (telex 22037 / 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 29633 04) 25. Refund payable on application by the successful tenderer (*):  3. 9. 94 Official journal of the European Communities No L 230/9 LOTS B and C 1 . Operation Nos ('): 523/94 (lot B) ; 586/94 (lot C) 2. Programme : 1994 3. Recipient ^): UNHCR BoÃ ®te postale 2500, CH-1211 GenÃ ¨ve 2 DÃ ©pÃ ´t ; tel (41-22) 739 81 37 ; fax 731 07 76 ; tlx 412404 CH HCR (Mme Seinet) 4. Representative of the recipient : lot B : Bureau du HCR Ã Pointe Noire, 4 av. Ngonedie, BP 1136, Arrondissement n0 1 , Pointe Noire, Congo [tel + fax (2442)945518] lot C : Croissant Rouge algÃ ©rien, 15 bis Bd Mohammed V. Alger [tel : (213-2)645727/28 ; telefax 649787 ; telex 56056 ou 66442] 5. Place or country of destination (*) : Congo (lot B) ; Algeria (lot C) 6. Product to be mobilized : Sardines (sardina pilchardus Wdlbaum) 7. Characteristics and quality of the goods (3) : Tinned headless sardines in vegetable oil (1994 fishing, CN code 1604 13 19) 8. Total quantity : maximum possible quantity, net weight, for a total amount of ECU 533 000 9. Number of lots : 2 (lot B : ECU 95 000 : lot C : ECU 438 000) 10. Packaging and marking (') : OJ No C 114, 29. 4. 1991 , p. 1 (under VIIIA.2 and VIILA3) Markings in French : Cmaquereau' must be replaced by 'sardine") Supplementary markings : 'Date d'expiration : . . .' In case the required markings cannot be printed on the tins, they must be printed either on an outer packaging of each tin or on self-adhesive labels fixed on the tins. The expiry date and the date of manufacture shall be printed on the tins and not on the self-adhesive labels . 11 . Method of mobilization : the Community market 12. Stage of supply : Free at port of landing  landed Q 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : lot B : Pointe-Noire ; lot C : Oran 16. Address of die warehouse and, if appropriate, port of landing :  17. Period for making die goods available at the port of shipment where die supply is awarded at the port of shipment stage ( ®): 18. Deadline for the supply : 20. 11 . 1994 19. Procedure for determining die costs of supply : tendering procedure 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 19. 9 . 1994 (Brussels time) 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 3. 10. 1994 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage (8) : (c) deadline for the supply : 4. 12. 1994 22. Amount of tendering security : ECU 15 per tonne 23. Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles ; (telex 22037 / 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer (4):  No L 230/ 10 Official Journal of the European Communities 3 . 9 . 94 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  sanitary certificate . (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. 0 Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29 . 4. 1991 , p. 33 . (6) Notwithstanding Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include all loading, handling and stowage costs. Q Notwithstanding Article 7 (3) (f) of Regulation (EEC) No 2200/87, one single tender corresponding to the foreseen supply stage shall be presented. However, the tender shall indicate distinctly an amount expressed in ecus relating to the total transport costs beyond the supply stage free at port of shipment. (8) The provisions of Article 9 (4) of Regulation (EEC) 2200/87 shall not be applicable . (9) Notwithstanding OJ No C 114, point VIIIA.3^c) is replaced by the following : 'the words "European Community"'.